Citation Nr: 1643228	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1.  Entitlement to service connection for early onset peripheral neuropathy of the upper extremities.  

2.  Entitlement to service connection for a right leg disability, secondary to service-connected gunshot wound to the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  The Veteran served in Vietnam including in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, the Board remanded this case.  


FINDINGS OF FACT

1.  The Veteran does not have early onset peripheral neuropathy of the upper extremities; his ulnar nerve neuropathy and median nerve neuropathy of the upper extremities is not attributable to service.  

2.  The Veteran does not have a right leg disability which is etiologically related to service-connected left leg gunshot wound disability.


CONCLUSIONS OF LAW

1.  Neuropathy of the upper extremities including early onset peripheral neuropathy, ulnar nerve neuropathy, and median nerve neuropathy, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.307, 3.309 (2015).

2.  A right leg disability is not secondary to service-connected left leg gunshot wound disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).
Service Connection for Peripheral Neuropathy of the Upper Extremities

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e); see 78 Fed. Reg. 54763 (Sept. 6, 2013).  Effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

The STRs do not reflect any complaints, findings, treatment or diagnosis of neuropathy, to include peripheral neuropathy, ulnar nerve neuropathy, and/or median nerve neuropathy.  Both the evaluation of the upper extremities and neurological system were normal on the July 1970 separation examination.  On the September 1970 post-service examination, there were also no complaints, findings, treatment or diagnosis of neuropathy, to include peripheral neuropathy, ulnar nerve neuropathy, and/or median nerve neuropathy.  

In a March 2009 statement, the Veteran reported that he had pain, numbness and tingling in his arms and hands.  

On a May 2009 Agent Orange examination, the Veteran reported that he had current bilateral finger numbness which had its onset in 2002 and was still present.  There were no positive findings in that regard on physical examination.

In February 2016, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran had ulnar neuropathy and median serve neuropathy.  The Veteran stated that all his fingers went numb and this problem had been going on for about 5 years.  The examiner indicated that the Veteran had diagnoses of both ulnar and median nerve neuropathies of the right upper extremity.  The examiner indicated that the record did not reflect a diagnosis of early onset neuropathy.  She stated that the record showed no evidence of any diagnoses or complaints suggestive of the diagnoses while the Veteran was in service or within one year of his discharge from service.  She explained that the Veteran's ulnar and median nerve neuropathies were neuropathies caused by mechanical compression of the nerves.  The medical explanation of the basis of relationship, as well as a review of the medical literature, does not reflect an association between exposure to Agent Orange and the development of ulnar and median nerve neuropathies.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis supported by medical treatise which she made reference to in the examination report.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Thus, the most probative evidence, as supported by the record including the STRs, post-service examination dated within one year of service, and post-service records, indicate that the Veteran does not have a diagnosis of early onset peripheral neuropathy.  Because the Veteran does not have a diagnosis of early onset peripheral neuropathy, the Veteran is not entitled to presumptive service connection based on his presumed inservice exposure to herbicides.  As such, the Board must consider the Veteran's service connection claim on a direct basis. 

The Veteran has been diagnosed as having ulnar and median nerve neuropathy.  The VA examiner indicated that these diagnoses were a result of mechanical compression of the nerves.  The prior VA medical records showed that the Veteran reported that he had current bilateral finger numbness which had its onset in 2002.  The Board accepts the Veteran's report that his symptoms began at that time.  

The Board notes that as a combat veteran, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable in this case.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

However, in this case, the Veteran, by his own admission, first had symptoms of pain, numbness, and tingling in his arms and hands in 2002, which was many years after his discharge from service.  Thus, his symptoms were not first present during his combat service nor did a combat injury during service lead to current diagnoses.  The VA examiner concluded that the Veteran did not have the type of neuropathy associated with herbicide exposure and that his current diagnoses were not manifest during service, within close proximity to service, or were otherwise attributable to service.  

The Board has considered the Veteran's own opinion that he has early onset peripheral neuropathy which is due to inservice herbicide exposure.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion that he has early onset peripheral neuropathy is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found that the Veteran does not have early onset peripheral neuropathy and that his current ulnar and median nerve disabilities did not have a service origin.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the United States Court of Appeals for Veterans Claims' (Court) conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Right Leg Disability

The Veteran does not contend and the evidence does not otherwise show that the Veteran has a right leg disability that had its onset in service.  Instead he asserts that has had a right leg disability which is secondary to his service-connected left leg gunshot wound disability.

In this regard, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

In this case, the Veteran contends that he has a right leg disability which is the result of his overcompensating on that leg to accommodate his service-connected left leg gunshot wound disability.  

A review of the record fails to show any current right leg disability.  In a May 2009 statement, the Veteran's wife reported that the Veteran had pain in his leg, but she did not specify which leg.  The Veteran; however, has credibly reported that he has right leg pain.  

In February 2016, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran did not have a right leg diagnosis.  She opined that the Veteran's right leg complaints were due to radiation from a low back disability.  The VA clinical records document that the Veteran has a lumbar spine disability; however, he is not service-connected for a low back disability.  Thus, while the Veteran has right leg pain, the right leg pain is due to a non-service connected condition.  He does not have underlying right leg pathology.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  Mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability). 

Here, there is no disputing the Veteran has right leg pain as the Board finds him to be credible.  However, the VA compensation examiner specifically determined there is no current right leg pathology.  Rather, she concluded that the Veteran has a low back disability which radiates to the right leg; however, as noted, the low back disability is not service-connected.  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.).  Although the Veteran is competent and credible in his report of right leg symptoms, his statements are less probative than the medical opinion regarding whether he currently has underlying right leg pathology.  See King (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative).

Therefore, in the absence of proof of a present right leg disability and because current pain symptoms are attributable to a nonservice-connected condition, service connection for a right leg disability is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for neuropathy of the upper extremities including early onset peripheral neuropathy, ulnar nerve neuropathy, and median nerve neuropathy, is denied.   

Service connection for a right leg disability, secondary to service-connected gunshot wound to the left leg, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


